DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the primary carriage" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 18, 19, 22, 23 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wisse et al. (U.S. Patent Pub. No. 2015/0075436).
Regarding claim 1, Wisse et al. discloses a feed preparation system (title) comprising:
at least one carriage moveable along a track overhead a plurality of commodity bays (figure 1, reference #21 and 22);
a scoop array comprising one or more scoops hanging downwardly from at least one of the at least one carriage and configured to be controllably raised and lowered to scoop a commodity from a commodity bay of the plurality of commodity bays ([0046]);
a first load measurement mechanism configured to measure a weight associated with at least one of the one or more scoops of the scoop array ([0054]; [0059]); and
a tub hanging from at least one of the at least one carriage and configured to receive a scooped commodity from the scoop array (figure 1, reference #3; [0047]).
Regarding claim 2, Wisse et al. discloses wherein the at least one carriage comprises a primary carriage configured to contact the track (figure 1, reference #21; [0045]) and a secondary carriage supported by the primary carriage (figure 1, reference #22).
Regarding claim 3, Wisse et al. discloses wherein the scoop array comprises one or more scoops hanging downwardly from the secondary carriage (figure 1, reference #22; [0046]).
Regarding claim 6, Wisse et al. discloses wherein the track comprises a first rail and a second rail parallel to the first rail (figure 1, reference #23).
Regarding claim 18, Wisse et al. discloses a feed preparation system (title) comprising:
at least one carriage moveable along an overhead track overhead a plurality of commodity bays (figure 1, reference #21 and 22);
a scoop array hanging downwardly from at least one of the at least one carriage and configured to be controllably raised and lowered to scoop a commodity from the commodity bay ([0046]); and
a tub hanging from at least one of the at least one carriage and configured to receive a scooped commodity from the scoop array (figure 1, reference #3; [0047]).
Regarding claim 19, Wisse et al. discloses wherein the at least one carriage comprises a first carriage (figure 1, reference #21; [0045]) and a second carriage supported by the first carriage (figure 1, reference #22), and wherein the scoop array hangs downwardly from the second carriage (figure 1, reference #22; [0046]).
Regarding claim 22, Wisse et al. discloses a method of feed preparation (title) comprising:
a first feed preparation operation configured to be performed at least partially simultaneously with at least a portion of a second feed preparation operation, the first feed preparation operation comprising: lowering at least one scoop toward a first commodity bay ([0046] (vertically displacing grab to compartment 20)); closing at least one of the at least one scoop to collect a commodity material from the first commodity bay ([0046] (grab feed from compartments)); weighing the collected commodity material ([0054]; [0059]); translating the at least one scoop to be proximate a tub ([0054]); at least partially opening the at least one scoop to release at least a portion of the collected commodity material into the tub ([0046] (“That feed can be subsequently displaced to above the holder 4 of the feed wagon 3 and then be released by the grab”)); and translating the scoop at least partially away from the tub (figure 1, reference #22); and a second feed preparation operation comprising: translating both the scoop and the tub away from the first commodity bay (figure 1, reference #6 and 22; [0042]; [0045]).
Regarding claim 23, Wisse et al. discloses wherein the first feed preparation operation further comprises raising the at least one scoop away from the first commodity bay ([0046]).
Regarding claim 25, Wisse et al. discloses wherein the translating the scoop and the tub away from the first commodity bay comprises translating both the scoop and the tub toward a second commodity bay (figure 1, reference #6 and 22; [0046]; [0047]).
Claim(s) 1, 5, 6 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liet et al. (U.S. Patent Pub. No. 2015/0136886).
Regarding claim 1, Liet discloses a feed preparation system (abstract) comprising:
at least one carriage moveable along a track overhead a plurality of commodity bays (figures 12 and 13, reference #102 and 103);
a scoop array comprising one or more scoops hanging downwardly from at least one of the at least one carriage and configured to be controllably raised and lowered to scoop a commodity from a commodity bay of the plurality of commodity bays (figures 12 and 13, reference #126 and 130);
a first load measurement mechanism configured to measure a weight associated with at least one of the one or more scoops of the scoop array ([0009]; [0062]); and
a tub hanging from at least one of the at least one carriage and configured to receive a scooped commodity from the scoop array (figure 1, reference #140; [0062]).
Regarding claim 5, Liet discloses wherein the tub hangs from the primary carriage (figures 12 and 13, reference #102 and 140; [0062]).
Regarding claim 6, Liet discloses wherein the track comprises a first rail and a second rail parallel to the first rail (figure 12, reference #104).
Regarding claim 18, Liet discloses a feed preparation system (abstract) comprising:
at least one carriage moveable along an overhead track overhead a plurality of commodity bays (figures 12 and 13, reference #102 and 103);
a scoop array hanging downwardly from at least one of the at least one carriage and configured to be controllably raised and lowered to scoop a commodity from the commodity bay (figures 12 and 13, reference #126 and 130); and
a tub hanging from at least one of the at least one carriage and configured to receive a scooped commodity from the scoop array (figure 1, reference #140; [0062]).
Claim(s) 22 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Kuilenburg et al. (U.S. Patent Pub. No. 2015/0104273).
Regarding claim 22, Van Kuilenburg et al. discloses a method of feed preparation (abstract) comprising:
a first feed preparation operation configured to be performed at least partially simultaneously with at least a portion of a second feed preparation operation, the first feed preparation operation comprising: lowering at least one scoop toward a first commodity bay (figure 1, reference #6 and vertical arrow; [0050]); closing at least one of the at least one scoop to collect a commodity material from the first commodity bay (figure 1, reference #6; [0050]); weighing the collected commodity material ([0032]; [0056]); translating the at least one scoop to be proximate a tub (figure 1, arrows; [0050]); at least partially opening the at least one scoop to release at least a portion of the collected commodity material into the tub ([0050]); and translating the scoop at least partially away from the tub ([0050]); and a second feed preparation operation comprising: translating both the scoop and the tub away from the first commodity bay ([0050]).
Regarding claim 23, Van Kuilenburg et al. discloses wherein the first feed preparation operation further comprises raising the at least one scoop away from the first commodity bay (figure 1, vertical arrow; [0050]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5, 6, 7, 18, 19, 24, 27-29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Kuilenburg et al. in view of Vaags (U.S. Patent No. 6,779,486).
Regarding claim 1, Van Kuilenburg et al. discloses a feed preparation system (abstract) comprising:
at least one carriage moveable along a track overhead a plurality of commodity bays (figure 1, reference #8 and 10);
a scoop array comprising one or more scoops hanging downwardly from at least one of the at least one carriage and configured to be controllably raised and lowered to scoop a commodity from a commodity bay of the plurality of commodity bays (figure 1, reference #6);
a first load measurement mechanism configured to measure a weight associated with at least one of the one or more scoops of the scoop array ([0031]-[0032]; [0056]); and
a tub configured to receive a scooped commodity from the scoop array (figure 1, reference #3).
However, the reference does not explicitly disclose the tub hanging from at least one of the at least one carriage.
Vaags teaches another animal feeder (title).  The reference teaches the tub hanging from at least one of the at least one carriage (figure 2; column 4, lines 30-37).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to hang the tub of Van Kuilenburg et al. from the at least one carriage as taught by Vaags..  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach animal feeds.  One of ordinary skill in the art would be motivated to do the foregoing so that the tub can be easily moveable overhead to several feed compartments for dropping and dispensing feed into the compartments (Vaags column 4, lines 16-19).
Regarding claim 2, Van Kuilenburg et al. in view of Vaags discloses all the limitations as set forth above.  The reference as modified further discloses wherein the at least one carriage comprises a primary carriage configured to contact the track (figure 1, reference #10) and a secondary carriage supported by the primary carriage (figure 1, reference #8; [0046]).
Regarding claim 3, Van Kuilenburg et al. in view of Vaags discloses all the limitations as set forth above.  The reference as modified further discloses wherein the scoop array comprises one or more scoops hanging downwardly from the secondary carriage (figure 1, reference #6).
Regarding claim 5, Van Kuilenburg et al. in view of Vaags discloses all the limitations as set forth above.  The reference as modified further discloses wherein the tube hangs from the primary carriage (Vaags figure 2).
Regarding claim 6, Van Kuilenburg et al. in view of Vaags discloses all the limitations as set forth above.  The reference as modified further discloses wherein the track comprises a first rail and a second rail parallel to the first rail (figure 1, reference #11).
Regarding claim 7, Van Kuilenburg et al. in view of Vaags discloses all the limitations as set forth above.  The reference as modified further discloses wherein the primary carriage comprises: a first transverse support and a second transverse support (figure 1, bars not labeled between reference #10), each comprising a weight bearing member extending laterally across the first rail and second rail (figure 1, reference #9) and each comprising a translation system configured to effectuate the translation of the primary carriage along the first rail and the second rail (figure 1, reference #10).
Regarding claim 18, Van Kuilenburg et al. discloses a feed preparation system (abstract) comprising:
at least one carriage moveable along an overhead track overhead a plurality of commodity bays (figure 1, reference #8 and 10);
a scoop array hanging downwardly from at least one of the at least one carriage and configured to be controllably raised and lowered to scoop a commodity from a commodity bay of the plurality of commodity bays (figure 1, reference #6); and
a tub configured to receive a scooped commodity from the scoop array (figure 1, reference #3).
However, the reference does not explicitly disclose the tub hanging from at least one of the at least one carriage.
Vaags teaches another animal feeder (title).  The reference teaches the tub hanging from at least one of the at least one carriage (figure 2; column 4, lines 30-37).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to hang the tub of Van Kuilenburg et al. from the at least one carriage as taught by Vaags.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach animal feeds.  One of ordinary skill in the art would be motivated to do the foregoing so that the tub can be easily moveable overhead to several feed compartments for dropping and dispensing feed into the compartments (Vaags column 4, lines 16-19).
Regarding claim 19, Van Kuilenburg et al. in view of Vaags discloses all the limitations as set forth above.  The reference as modified further discloses wherein the at least one carriage comprises a first carriage (figure 1, reference #10) and a second carriage supported by the first carriage (figure 1, reference #8; [0046]), and wherein the scoop array hangs downwardly from the second carriage (figure 1, reference #6).
Regarding claim 24, Van Kuilenburg et al. in view of Vaags discloses all the limitations as set forth above.  While the reference discloses weighing the at least one scoop with the collected commodity material therein ([0031]-[0032]), the reference does not explicitly disclose wherein the measurement is done by a load cell.  It is well known in the art that there are multiple types of measurement devices, including load cells (as evidenced by Vaags reference #76; column 9, lines 47-50), and it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the measurement device to be a load cell as taught by Vaags because it accurately measures the amount of feed (Vaags column 9, lines 47-50), and because selecting one of known designs for a measurement device would have been considered obvious to one of ordinary skill in the art at the time the invention was filed.
Regarding claim 27, Van Kuilenburg et al. discloses a method of feed preparation (abstract) comprising:
collecting a first commodity from a first commodity bay with at least one scoop (figure 1, reference #6 and 13; [0050];
measuring a quantity of the first commodity in the scoop ([0031]-[0032]);
comparing the quantity with a target quantity and determining a first difference between the quantity and the target quantity ([0040]-[0041]; [0056]);
at least partially opening the scoop to dump a portion of the quantity corresponding to the target quantity from the at least one scoop into a tub (figure 1, reference #3 and 6; [0050])
translating the tub and the at least one scoop to a second commodity bay (figure 1, reference #8 and 24; [0050]).
However, the reference does not explicitly disclose measuring using a load cell.
It is well known in the art that there are multiple types of measurement devices, including load cells (as evidenced by Vaags reference #76; column 9, lines 47-50), and it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the measurement device to be a load cell as taught by Vaags because it accurately measures the amount of feed (Vaags column 9, lines 47-50), and because selecting one of known designs for a measurement device would have been considered obvious to one of ordinary skill in the art at the time the invention was filed.
Regarding claim 28, Van Kuilenburg et al. in view of Vaags discloses all the limitations as set forth above.  The reference as modified further discloses wherein at least a portion of the translating the tub and the at least one scoop is performed at least partially simultaneously with at least a portion of at least one of (i) the measuring, (ii) the comparing, and (iii) the at least partially opening (figure 1, reference #8 and 24; [0050]).
Regarding claim 29, Van Kuilenburg et al. in view of Vaags discloses all the limitations as set forth above.  The reference as modified further discloses releasing a portion of the quantity corresponding to the first difference from the at least one scoop into the first commodity bay ([0040]; [0052]).
Regarding claim 31, Van Kuilenburg et al. discloses all the limitations as set forth below in the rejection to claim 30.  While the reference discloses a tub (figure 1, reference #3), the reference does not explicitly disclose the tub hanging from at least one of the at least one carriage.
Vaags teaches another animal feeder (title).  The reference teaches the tub hanging from at least one of the at least one carriage (figure 2; column 4, lines 30-37).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to hang the tub of Van Kuilenburg et al. from the at least one carriage as taught by Vaags..  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach animal feeds.  One of ordinary skill in the art would be motivated to do the foregoing so that the tub can be easily moveable overhead to several feed compartments for dropping and dispensing feed into the compartments (Vaags column 4, lines 16-19).
Claim(s) 26, 30, 32, 33, 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Kuilenburg et al.
Regarding claim 26, Van Kuilenburg et al. discloses all the limitations as set forth above.  However, the reference only discloses one scoop.  The addition of a second scoop for moving more and different feed mixtures in a quicker amount of time would have been obvious to one having ordinary skill in the art at the time the invention was filed.  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 30, Van Kuilenburg et al. discloses a scoop array (figure 1) comprising:
a scoop configured to hang downwardly from at least one overhead carriage (figure 1, reference #6);
wherein the scoop is configured to be controllably raised and lowered relative to the at least one overhead carriage to scoop a material (figure 1, reference #6 with vertical arrows; [0050]); and
a first measurement mechanism configured to measure a weight associated with at least one scoop of the scoop array ([0031]-[0032]; [0056]).
However, the reference only discloses one scoop.  The addition of a second scoop for moving more and different feed mixtures in a quicker amount of time would have been obvious to one having ordinary skill in the art at the time the invention was filed.  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 32, Van Kuilenburg et al. as modified discloses all the limitations as set forth above.  The reference as modified further discloses wherein each scoop is selectably independently closable by a controller (figure 1, reference #4; [0050]), whereby the material is collectable from a material bay (figure 1, reference #13; [0050]).  While the reference does not explicitly disclose wherein the scoops comprise a plurality of capacities, it would have been obvious to change the capacity of the scoops to accommodate different size and amount materials, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
Regarding claim 33, Van Kuilenburg et al. as modified discloses all the limitations as set forth above.  The reference as modified further discloses wherein each scoop of the plurality of scoops comprises a closure mechanism configured to selectably close a hinged clamshell of the scoop (figure 1, reference #6 (see where numeral 17 is pointing)).
Regarding claim 34, Van Kuilenburg et al. as modified discloses all the limitations as set forth above.  The reference as modified further discloses wherein the scoop array comprises a lift mechanism comprising a cable and an actuator responsive to the controller and configured to raise and lower the scoop array (figure 1, reference #7).
Regarding claim 35, Van Kuilenburg et al. discloses a scoop array (figure 1) comprising: a scoop configured to hang downwardly from at least one overhead carriage (figure 1, reference #6); wherein the scoop is configured to be independently raised and lowered relative to the at least one overhead carriage to scoop a material (figure 1, reference #4 and 6 with vertical arrow; [0050]); and a tub to receive the material (figure 1, reference #3), the tub having a scale to measure a weight of the scoop material (figure 1, reference #25).
However, the reference only discloses one scoop.  The addition of a second scoop for moving more and different feed mixtures in a quicker amount of time would have been obvious to one having ordinary skill in the art at the time the invention was filed.  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 and 30-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,750,718. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,750,718 would encompass and anticipate all the elements of the instant claims 1-21 and 30-34.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774